On August 11, 1919, a petition for writ of prohibition was filed in this court by Quincy V. Winningham, wherein he alleges that his wife, Etta Winningham, has instituted a suit against him for divorce in the district court of Woods county, Oklahoma. and has made application to the county *Page 42 
judge of said county for a restraining order, and appointment of a receiver to take charge of a mercantile business; that the county court is without jurisdiction to determine the petition, and for appointment of a receiver, and prays that a writ of prohibition be issued, prohibiting him from appointing a receiver. On September 6th, A.J. Stevens, attorney for the county judge, filed a petition to dismiss the cause of action for the reason, first, that the district judge of the district in which Woods county is situated is now within said district and county, and for the further reason that all matters and differences between Quincy V. Winningham and his wife, Etta Winningham, have been settled satisfactorily to the parties.
On September 3, 1919, notice was served upon the petitioner in this action that the motion to dismiss would be filed, and on September 6th the motion to dismiss was filed in this court. The time fixed by the rules of the court to permit the petitioner to answer the motion to dismiss has expired, and no answer has been filed; this court will therefore take it for granted that the district judge of the district, comprising Woods county, is now within the district and has jurisdiction to hear all matters growing out of the divorce case between Winningham and his wife, and will further take it for granted that all matters therein have been settled, and there being nothing further for this court to hear in this matter, the petition for writ of prohibition should be, and is hereby dismissed.
OWEN, C. J., and SHARP, PITCHFORD, McNEILL, RAINEY, KANE, and JOHNSON, JJ., concur. HARRISON, J., not participating.